In proceedings, inter alia, to (1) validate a petition designating Calvin C. G. Williams et al., as candidates in the Liberal Party primary election to be held on September 9, 1980 for the office, inter alia, of Assembly District Leader, from the 32nd Assembly District and (2) invalidate said designating petition, the appeals are from two judgments of the Supreme Court, Queens County, both dated August 18, 1980, the first of which, inter alia, granted the application to invalidate and the second of which, inter alia, denied the application to validate the designating petition. Judgments reversed, on the law, without costs or disbursements, application to validate the designating petition granted, application to invalidate the designating petition dismissed and the Board of Elections is directed to place the names of the candidates in question on the appropriate ballots. Special Term invalidated the designating petition of appellant candidate Calvin C. G. Williams and others on the ground that there were "irregularities” appearing on said petition. These "irregularities” appeared on six pages of the petition, where crosses were made through vacant signatory lines, and were initialed at four, corners by candidate Williams, with the initials of the subscribing witness superimposed over those of Williams. We find that these do not constitute "irregularities” warranting invalidation of the petition, and Special Term erred in so holding. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.'